Decree of the Surrogate’s Court of Kings county unanimously affirmed, with costs to respondent payable out of the estate. If the bank deposits were given by decedent to his wife in due form and by actual transfer of the bank books prior to his death, a valid gift inter vivos was established. As against this the surrogate had before him the original account and transfer tax proceedings and the transactions of the widow acting as administratrix and recognizing the deposits as part of the estate. It was claimed by the widow that this was done through inadvertence, and because her attorneys, reputable members of the bar, had not been informed of the actual facts, upon ascertaining which the account was promptly corrected. The fact of the gift inter vivos was established by a number of witnesses whose testimony convinced the surrogate that they were telling the truth. We think the question presented was one of fact, and that the evidence justified the surrogate’s conclusions. Present — Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ.